Citation Nr: 1758856	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial disability rating for bilateral hearing loss, rated as 40-percent disabling prior to February 1, 2014 and 50-percent disabling thereafter, based upon substitution of the appellant as the claimant.

2.  Whether new and material evidence has been received to reopen the claim for service connection for stroke, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for residuals of stroke, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

4.  Whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus type II, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

5.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

6.  Whether new and material evidence has been received to reopen the claim for service connection for coronary artery disease, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

7.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

8.  Whether new and material evidence has been received to reopen the claim for service connection for peripheral neuropathy, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

9.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

10.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

11.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

12.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, based upon substitution of the appellant as the claimant.

13.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1955 to January 1959 and from May 1961 to September 1976.  Unfortunately, he died in July 2015.  The appellant is his surviving spouse.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Navy and to his family, and his service to his country is greatly appreciated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012, April 2012, and August 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and Philadelphia, Pennsylvania.  The January 2012 decision denied entitlement to service connection for Parkinson's disease and declined to reopen the claim for coronary artery disease.  The April 2012 decision denied service connection for hypertension and declined to reopen the claims for peripheral neuropathy of the bilateral upper and lower extremities, prostate cancer, residuals of stroke, and diabetes mellitus type II.  That decision also granted service connection for bilateral hearing loss and assigned an initial 40-percent disability rating.  The Veteran filed a notice of disagreement (NOD) with these decisions in February 2012 and May 2012.  A Statement of the Case (SOC) was issued in March 2014, and the Veteran filed a timely substantive appeal.

In the August 2016 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant filed an NOD in December 2016.  An SOC was issued in February 2017, and the appellant filed a timely substantive appeal.

In July 2017, the appellant testified at a Central Office Hearing before the undersigned.  A transcript of the hearing is of record.

The issues of entitlement to service connection for Parkinson's disease, coronary artery disease, prostate cancer, hypertension, residuals of stroke, diabetes mellitus type II, and peripheral neuropathy of the bilateral upper and lower extremities, as well as entitlement to service connection for the cause of the Veteran's death, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 1, 2014, the objective audiological testing showed bilateral hearing loss no worse than Level VII hearing in the right ear and Level VIII hearing in the left ear.

2.  From February 1, 2014, the objective audiological testing showed bilateral hearing loss was no worse than Level VIII hearing in both ears.

3.  In a January 2007 rating decision, the RO denied service connection for stroke.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

4.  Evidence received since the January 2007 rating decision relates to the basis for the prior denial.

5.  In a February 2009 rating decision, the RO denied service connection for diabetes mellitus type II, coronary artery disease, and peripheral neuropathy.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

6.  Evidence received since the February 2009 rating decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  Prior to February 1, 2014, the criteria for an initial disability rating in excess of 40 percent for bilateral hearing loss were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  From February 1, 2014, the criteria for a rating in excess of 50 percent for bilateral hearing loss were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).

3.  The January 2007 rating decision that denied service connection for stroke is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

4.  Evidence received since the January 2007 rating decision is new and material and the claim for service connection for stroke is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The February 2009 rating decision that denied service connection for diabetes mellitus type II, coronary artery disease, and peripheral neuropathy is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

6.  Evidence received since the February 2009 rating decision is new and material and the claims for service connection for diabetes mellitus type II, coronary artery disease, and peripheral neuropathy are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Bilateral Hearing Loss

The appellant contends that the Veteran's hearing loss warranted an initial disability rating in excess of 40 percent prior to February 1, 2014, and a rating in excess of 50 percent thereafter.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability for bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  38 C.F.R. § 4.85, Tables VI and VII, DC 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, DC 6100.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

The Veteran filed the instant claim for service connection in 2011.  During a June 2011 VA audiology consult, he reported difficulty hearing in all situations.  Audiological testing revealed mild sloping to severe sensorineural hearing loss through 4000 Hertz.  Speech reception thresholds were noted as 50 decibels in the right ear and 48 decibels in the left ear.  Speech recognition scores were 52 percent in the right ear and 56 percent in the left ear.

During a November 2011 VA examination, audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
65
85
LEFT
45
55
55
75
80

The average decibel loss was 63.75 decibels in the right ear and 66.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 52 percent in both ears.

Applying Table VI of the rating schedule, the results of the June 2011 audiology consult and November 2011 audiogram reveal that the Veteran had no worse than Level VII hearing in the right ear and Level VIII hearing in the left ear.  (The Board notes that while the Veteran's left ear hearing loss reflected an exceptional pattern of hearing impairment during the November 2011 audiogram, application of Table VI is most favorable as it results in the higher numeral for that ear.)  Based on Table VII, these results correspond to a 40-percent rating.  See 38 C.F.R. § 4.85.

In February 2014, the Veteran underwent another VA examination.  Audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
85
100
LEFT
65
65
65
85
95

The average decibel loss was 80 decibels in the right ear and 77.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 52 percent in both ears.

Applying Table VI of the rating schedule (the most favorable result given the Veteran's exceptional pattern of hearing impairment in both ears), the results of the February 2014 audiogram reveal that the Veteran had Level VIII hearing in both ears.  Based on Table VII, these results correspond to a 50-percent rating.  See 38 C.F.R. § 4.85.

In light of the evidence discussed above, the Board finds that the appellant is not entitled to increased ratings for the Veteran's bilateral hearing loss.  Prior to February 1, 2014, the sole audiometric study of record demonstrates objective hearing loss that corresponds to a 40-percent schedular rating, pursuant to 38 C.F.R. §§ 4.85 and 4.86.  VA outpatient records, including the June 2011 VA audiology consult note, are consistent with the findings reflected in the November 2011 audiogram.  Likewise, for the period beginning February 1, 2014, the sole audiometric study of record is consistent with the current 50-percent evaluation.  The effective date of February 1, 2014 marks the first objective evidence of hearing loss at a level contemplated by a 50-percent schedular rating.  The weight of the evidence simply does not support a finding that the criteria for a rating in excess of 50 percent were met at any time during the appeal.

The Board has considered the lay contentions of record that the Veteran's hearing was worse than what is contemplated by his staged rating, but finds that these statements are outweighed by the objective audiological findings.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, a review of the Veteran's lay statements gives no indication of specific symptoms or a particular degree of impairment that would justify a compensable rating.  Moreover, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, as discussed above, VA audiometric examination findings in this case demonstrate no basis for any increase in disability evaluation.

In sum, the application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports demonstrate that the appropriate rating for the Veteran's bilateral hearing loss is 40 percent prior to February 1, 2014, and 50 percent thereafter.  The appellant's claim for an increased rating must be denied.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

The Veteran filed a claim for service connection for, inter alia, diabetes mellitus type II, heart problems, peripheral neuropathy, and stroke in February 2006.  These claims were denied in January 2007 and February 2009 rating decisions.  The Veteran was notified but did not appeal either decision.  Accordingly, the January 2007 and February 2009 rating decisions are final.  See 38 U.S.C. § 7105(c); 38C.F.R. § 20.1103.

In September 2011, the Veteran filed the instant application to reopen his claims for diabetes mellitus type II, coronary artery disease, residuals of stroke, and peripheral neuropathy of the bilateral upper and lower extremities.  Thereafter, medical evidence pertaining to these diseases, including multiple Disability Benefits Questionnaires, private treatment records, and VA outpatient records, have been associated with the record.  Additionally, the Veteran submitted numerous lay statements attempting to substantiate his claim that he served in Vietnam and was exposed to herbicides.  The appellant has also submitted medical and lay evidence as well as copies of the Veteran's military personnel records, including Deck Logs, in support of the claims on appeal.  This new evidence pertains to a crucial issue on appeal-namely, whether or not the Veteran served in Vietnam and was exposed to herbicides.  In light of the above, the Board finds that the evidence submitted since the January 2007 and February 2009 rating decisions, when considered with previous evidence of record, relates to previously unestablished facts necessary to substantiate the claims.  As such, the evidence is new and material and warrants reopening of the claims.  See 38 C.F.R. § 3.156.


ORDER

Prior to February 1, 2014, entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss, based upon substitution of the appellant as the claimant, is denied.

From February 1, 2014, entitlement to a rating in excess of 50 percent for bilateral hearing loss, based upon substitution of the appellant as the claimant, is denied.

The application to reopen the claim for entitlement to service connection for stroke, based upon substitution of the appellant as the claimant, is granted

The application to reopen the claim for entitlement to service connection for diabetes mellitus type II, based upon substitution of the appellant as the claimant, is granted.

The application to reopen the claim for entitlement to service connection for coronary artery disease, based upon substitution of the appellant as the claimant, is granted.

The application to reopen the claim for entitlement to service connection for peripheral neuropathy, based upon substitution of the appellant as the claimant, is granted.


REMAND

Service Connection Claims Based Upon Substitution

The appellant contends that the Veteran was exposed to herbicides as a result of his service during the Vietnam conflict, and that various disabilities diagnosed during his lifetime, including coronary artery disease, Parkinson's disease, hypertension, prostate cancer, residuals of stroke, diabetes mellitus type II, and peripheral neuropathy of the bilateral upper and lower extremities, developed as a result of this exposure.  For the reasons discussed below, the Board finds that additional development is needed to verify the circumstances of the Veteran's Vietnam service and to determine whether the claimed diseases are related to that service.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  Those veterans who were exposed to an herbicide agent and contracted an enumerated disease are entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).  For diseases diagnosed after discharge that are not enumerated in 38 C.F.R. § 3.309(e), service connection may still be granted when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Here, the record shows that the Veteran served multiple tours in the Navy during the Vietnam conflict, which included service on the USS Ranger, USS Independence, and USS Coral Sea.  None of these ships have been determined to have been on the inland waterways of Vietnam.  See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" (November 2017), available at https://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp (last visited December 11, 2017).  However, the appellant has asserted that the Veteran participated in special missions which involved him setting foot on land in Vietnam.  She offered testimony that the Veteran told her he set foot on Vietnam and cited Deck Logs and commendations the Veteran received based on his participation in unnamed operations.  See Board Hearing Transcript (July 2017); Statement in Support of Claim (February 2016) (with supporting documents).  Additionally, the appellant and the Veteran asserted that he worked in close proximity to aircraft that transported herbicides.  See Veteran's Application for Compensation (February 2006).  Also of record are articles documenting dioxin runoff into harbors off the coast of Vietnam, as well as the Veteran's claim that he drank contaminated water.  See Statement in Support of Claim (February 2012).

On review, it appears that VA has made no meaningful attempts to verify the Veteran's and appellant's very specific contentions regarding the Veteran's service and claimed exposure to herbicides.  The record includes a general memorandum from the U.S. Army & Joint Services Records Research Center, dated in May 2009, indicating that there was "no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  However, there is no indication that any specific attempts have been made to verify the claims at issue in this case.  The Board notes that a substantial portion of the Veteran's service treatment records are missing.  See Formal Finding on the Unavailability of Service Records (November 2006).  In such circumstances, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his or her claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board also finds that a medical opinion would be helpful to ascertain the likely etiology of the Veteran's claimed disabilities.  The examiner should specifically discuss the appellant's testimony that she saw the Veteran exhibiting tremors (a possible symptom of Parkinson's disease) as early as the 1970s.  The examiner should also offer opinions as to the likely causes of each of the Veteran's claimed diseases, particularly considering that many of these diseases have been medically linked to herbicide exposure.  See 38 C.F.R. § 3.309(e).  The examiner should specifically comment on the likelihood of the Veteran developing his particular constellation of diseases without being exposed to herbicides.  The examiner should also opine as to whether any of the claimed disease were caused or aggravated by the Veteran's service-connected asbestosis.  38 C.F.R. § 3.310.

Service Connection for Cause of Death

The original death certificate submitted to VA indicated that the immediate cause of the Veteran's death was Parkinson's disease.  Coronary artery disease was listed as a contributing cause with no other causes of death noted.  Thus, as an initial matter, the Board notes that the claim for service connection for cause of death is inextricably intertwined with the claims discussed above, and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, the appellant contends that the Veteran's service-connected asbestosis caused or contributed to his death.  She specifically contends that the medications prescribed to treat Parkinson's disease "exacerbate asbestos-related lung conditions" and noted that she was a registered nurse with a specialty in respiratory diseases.  See Statement in Support of Claim (February 2016).  In October 2017, she submitted an "amended" death certificate in which asbestosis and pulmonary fibrosis were added as a contributory cause; however, the certificate was marked "VOID" and no accompanying explanation was provided as to its authenticity.  Moreover, the Board notes that there is conflicting medical evidence of record-namely, an August 2016 VA opinion noting that there was no evidence of side effects or complications from the Veteran's asbestosis medications.

In light of the above, the Board requests that the RO attempt to locate a certified death certificate.  A medical opinion should also be obtained to reconcile the conflicting evidence regarding whether the Veteran's asbestosis was a contributory cause of death.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a certified death certificate for the Veteran.  Alternatively, determine whether the "amended" death certificate submitted by the appellant in October 2017 noting asbestosis and pulmonary fibrosis as contributory causes of death is authentic.

2.  Pursuant to VA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.7.a, take appropriate steps to determine whether the Veteran was exposed to herbicides during his active service in or around Vietnam.  Specifically take note of the Veteran's and appellant's contentions that the Veteran participated in special missions which involved him setting foot on land in Vietnam.  See Board Hearing Transcript (July 2017); Statement in Support of Claim (February 2016) (with supporting documents including Deck Logs and service commendations).  Also take note of the Veteran's assertion that he worked in close proximity to aircraft that transported herbicides.  See Veteran's Application for Compensation (February 2006).  Also note articles of record documenting dioxin runoff into harbors off the coast of Vietnam in light of the Veteran's claim that he drank contaminated water.  See Statement in Support of Claim (February 2012).

Please provide documentation as to what steps were taken in accomplishing directives (1) and (2) and associate these records with the claims file.

3.  Forward copies of all pertinent records in the Veteran's electronic claims file to the appropriate specialist/s for medical opinions regarding the claims for Parkinson's disease, residuals of stroke, diabetes mellitus type II, coronary artery disease, peripheral neuropathy of the bilateral upper and lower extremities, prostate cancer, and hypertension, to include as due to herbicide exposure.  The examiner should undertake a detailed review of the Veteran's pertinent medical history, including the nature and extent of the disabilities on appeal.

After reviewing the entire record, the examiner/s should provide opinions responding to the following questions:

(a)  	Is it at least as likely as not (50-percent probability or more) that any of the claimed diseases-Parkinson's disease, residuals of stroke, diabetes mellitus type II, coronary artery disease, peripheral neuropathy of the bilateral upper and lower extremities, prostate cancer, and hypertension-developed during service or within one year thereafter?

The examiner should specifically discuss the appellant's testimony that she saw the Veteran exhibiting tremors (a possible symptom of Parkinson's disease) as early as the 1970s.

(b)  	Discuss generally the likelihood of the Veteran developing his particular constellation of diseases without being exposed to herbicides?  Please note that many of the claimed diseases have been medically linked to herbicide exposure.  See 38 C.F.R. § 3.309(e).

(c)  	Is it at least as likely as not (50-percent probability or more) that any of the claimed diseases were caused or aggravated by the Veteran's service-connected asbestosis?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A complete rationale for any opinion expressed should be provided.  The examiner is notified that the Veteran is competent to report symptomatology observable by a layperson.  The examiner is advised that she/he must discuss the Veteran's self-reported history, and that the absence of corroborating clinical records may not be the determinative factor.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  Ensure that the examiner documents consideration of the entire record, including Virtual VA and VBMS.  If any report is deficient in any manner, implement corrective procedures at once.

5.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


